DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-11 and 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Oct. 19, 2021.  Claims 1, 2, and 12 are examined in this Office Action.  Applicant is reminded that if a linking claim is found to be allowable, then the dependent claims linked by the linking claim will be rejoined.  The Examiner would like to inform the Applicant that there is allowable subject matter and the Examiner is open to discussing rejoinder of some of the non-linked claims as well, see below.

Information Disclosure Statement
The listing of references in the specification on pages 27-30 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Summary of Background of Invention
	There is a need in the art for methods to combat orthotospoviruses in plants. (Spec 1). In the prior art, investigators studied thrips-orthotospovirus interactions for tomato spotted wilt virus (TSWV) (Id.).  A recombinant soluble form of TSWV glycoprotein N was shown in the prior art to bind to larval thrips’ guts and decrease virus acquisition, and it was known that glycoprotein N plays an essential role in virus entry into host cells (Id. ¶26).  The inventors of the instant application discovered mutations in peptide fragments of the soybean vein necrosis virus (SVNV) glycoprotein N that were effective for inhibiting the feeding of the viral vector (thrips) and inhibiting the SVNV viral infection. (Spec Table 2 at p. 21). Although the prior art may have suggested looking at glycoprotein N of an orthotospovirus as a candidate for preventing viral transmission, the data in the instant application shows a high degree of unpredictability regarding which mutations would be helpful to prevent transmission and which combinations of mutant peptides would be helpful to prevent transmission.

Improper Markush Groups
Claims 1 and 12 are rejected under the judicially-created basis that they contain an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). Claim 12 is included in this rejection because it depends from claim 1 and does not include a limitation that overcomes the deficiencies of claim 1. 
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not 
Although SEQ ID NOs: 1 and 3-6 share substantial common structure, SEQ ID NO: 2 does not.  See alignment below:

    PNG
    media_image1.png
    255
    912
    media_image1.png
    Greyscale

In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness
Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All dependent claims are included in this rejection unless they include a limitation that overcomes the deficiencies of the parent claim.
The last two lines of claim 1 recite: “and a polypeptide having 90% sequence identity to one of SEQ ID NOs: 1-6 and combinations thereof”.  This is confusing because SEQ ID NOs: 1 and 3-6 each consist of 13 amino acids and SEQ ID NO: 2 consists of 15 amino acids; therefore a peptide with 90% identity to SEQ ID NOs: 1 and 3-6 would have 11.7 matches and a peptide with 90% identity to SEQ ID NO: 2 would have 13.5 matches.  It is not possible for a peptide to have 7/10 or 5/10 of an amino acid, therefore, it is not possible for a peptide to have 90% identity with any of the recited sequences.  This renders the claim indefinite, because it is unclear what is actually encompassed by this claim.

Inadequate Written Description

The claims are broadly drawn to a composition comprising a polypeptide comprising a specified amino acid sequence of a peptide having 90% identity to one of the specified sequences.  As discussed, above, in the indefiniteness rejection, there is no way to arrive at 90% identity to any of the sequences without having a fraction of an amino acid.  Applicant has not described any such polypeptides having 90% identity to the recited sequences, therefore they were not in possession of this genus of polypeptides.

Lack of Scope of Enablement
Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising the polypeptide of SEQ ID NO: 3, does not reasonably provide enablement for compositions comprising a polypeptide with 90% identity to any of SEQ ID NOs: 1-6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 
	The claims are broadly drawn to a composition comprising a polypeptide comprising a specified amino acid sequence of a peptide having 90% identity to one of the specified sequences.  
As discussed above, it is unclear how a polypeptide can have 90% identity to any of the recited sequences because this would result in a peptide having a fraction of an amino acid.  In the event Applicant intended the claim to encompass peptides with one mismatch which would result in a peptide with at least 90% identity, then there is an issue with the unpredictability for making mismatches and retaining the function of conferring partial viral resistance.
Applicant teaches three embodiments in which their peptides are able to confer partial resistance to soybean vein necrosis virus (SVNV): a composition comprising SEQ ID NO: 2 (fragment of wild-type glycoprotein N from SVNV), a composition comprising SEQ ID NO: 3 (a triple mutant of a fragment of glycoprotein N), and a composition comprising a combination of three single-mutant fragments, SEQ ID NOs: 4-6. (Spec Table 3 at p. 22 and Figure 4).
Applicant does not teach any single mismatch mutant fragments that were capable of conferring resistance to SVNV.  Applicant only teaches a triple mutant and a combination of three single mutants and wild-type fragments that are able to confer 
Given the unpredictability in arriving at a peptide that is capable of conferring resistance to SVNV and the lack of guidance for any other potential use for peptides that lack this ability, it would require undue experimentation for one of skill in the art to make and use all the possible single mismatch peptides and test them for their ability to confer SVNV resistance or for any other useful property.  Therefore, the claims are not enabled across the scope that is currently encompassed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Front. Microbiol. (2019); Vol. 10; 431).
The claims are directed to a composition comprising a polypeptide comprising a specified amino acid sequence of a peptide having 90% identity to one of the specified 
Han teaches soybean vein necrosis virus (SVNV) growing on greenhouse-grown soybean plants (see “Virus Source” in Materials and Methods).  This virus inherently comprises the recited SEQ ID NOs: 1 and 2 because those are the wild-type sequences from the SVNV glycoprotein N. The plants grown in the greenhouse are non-naturally occurring plants. Therefore Han anticipates the instant claims.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Suggestion
The Examiner suggests that if claim 2 were re-written as an independent claim, then the Examiner could rejoin claims that depend from it.  For example, claims 5-9, 11, 13-18, 20, and 21 could be rejoined if they were amended to depend from claim 2 if claim 2 is in independent format.  There are some 112 issues with these potentially rejoinable claims, therefore, if the Applicant wishes to pursue them, they are invited to call the Examiner to discuss.  In addition, it would appear that claim 4 could also be treated the same as claim 2.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662